Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period ended to Commission File Number: 000-33165 ASSURED PHARMACY, INC (Exact name of registrant as specified in its charter) Nevada 98-0233878 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17935 Sky Park Circle Suite F, Irvine, CA (Address of principal executive offices) (Zip Code) (949) 222-9971 (Registrants telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15 (d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [ ] No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of the common stock, $0.001 par value, as of May 2, 2008: 54,263,085 ASSURED PHARMACY, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page No. PART I - FINANCIAL INFORMATION 3 Item 1. Condensed Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets as of March 31, 2008 (unaudited) and December 31, 2007 (audited) 3 Condensed Consolidated Statements of Operations for the three months ended March 31, 2008 and March 31, 2007 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2008 and March 31, 2007 (unaudited) 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4T. Controls and Procedures 26 PART II - OTHER INFORMATION 27 Item 1. Legal Proceedings 27 Item 2. Unregistered Sales of Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 5. Other Information 27 Item 6. Exhibits 28 SIGNATURES 28 2 PART I  FINANCIAL INFORMATION Item 1. Financial Statements These unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-QSB. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. Operating results for the interim period ended March 31, 2008 are not necessarily indicative of the results that can be expected for the full year. ASSURED PHARMACY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (UNAUDITED) (AUDITED) ASSETS Current Assets Cash $ $ Accounts receivable, net Due from Factor - Inventories Prepaid expenses and other assets Long Term Assets Accounts receivable - non-current, net Property and Equipment, net Goodwill $ $ LIABILITIES AND STOCKHOLDERS DEFICIT Current Liabilities Accounts payable and accured expenses $ $ Unsecured convertible notes payable Notes payable to related parties and stockholders Notes Payable to Related Party and Stockholders, net of current portion - Minority Interest Commitments and Contingencies Stockholders Deficit Preferred shares; par value $0.001 per share; authorized 5,000,000 shares; no preferred shares issued or outstanding - - Common shares; par value $0.001 per share; 150,000,000 shares authorized, 65,659,609 common shares issued and outstanding Treasury stock at cost, 10,858,658 shares ) ) Additional paid-in capital Accumulated deficit ) ) Stockholders deficit ) ) $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 ASSURED PHARMACY, INC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For The Three Months Ended March 31, SALES $ $ 2,733,683 COST OF SALES ) ) GROSS PROFIT OPERATING EXPENSES Salaries and related expenses Consulting and other compensation Selling, general and administrative TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) ) OTHER (EXPENSES) INCOME Interest expense ) ) Other income - TOTAL OTHER EXPENSES ) ) LOSS BEFORE MINORITY INTEREST ) ) MINORITY INTEREST ) ) NET LOSS $ ) $ (776,922 ) Basic and diluted loss per common share $ ) $ (0.01 ) Basic and diluted weighted average number of common shares outstanding The accompanying notes are an integral part of the consolidated financial statements. 4 ASSURED PHARMACY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (801,536 ) $ (776,922 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization of property and equipment 54,753 39,889 Amortization of debt discount 11,250 110,633 Share based consulting fees 24,665 135,399 Minority interest in net income /(loss) of joint venture 5,658 4,688 Issuance of common stock and options for director services - 120,000 Return of common stock due to termination of contract - (70,000 ) Provision for doubtful accounts 72,000 - Changes in operating assets and liabilities: Accounts receivable (56,754 ) (180,065 ) Due from Factor 12,228 - Inventories (203,273 ) (283,274 ) Prepaid expenses and other current assets 32,594 (17,048 ) Accounts payable and accrued liabilities 46,832 141,322 Net cash used in operating activities (801,483 ) (775,378 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment (68,657 ) (31,559 ) Net cash used in investing activities (68,657 ) (31,559 ) CASH FLOWS FROM FINANCING ACTIVITIES: Principal repayments on notes payable to related parties and shareholders (34,533 ) (3,627 ) Advances from factor 649,804 - Repayment of advances from factor (150,000 ) - Proceeds from issuance of convertible debentures 250,000 500,000 Net cash provided by financing activities 715,271 496,373 Net Increase (decrease) in cash (154,869 ) (310,564 ) Cash at beginning of period 408,305 466,403 Cash at end of period $ 253,436 $ 155,839 Supplemental disclosure of cash flow information- Cash paid during the period for: Interest $ 14,967 $ - Income taxes $ - $ - NON-CASH INVESTING AND FINANCING ACTIVITIES : Issuance of common stock for services rendered $ - $ 155,000 Issuance of common stock in lieu of debenture note interest $ - $ 90,000 Return of common stock due to termination of contract $ - $ (70,000 ) Transfer of interest due to related party to note payable $ 4,500 The accompanying notes are an integral part of the consolidated financial statements. 5 ASSURED PHARMACY, INC. AND SUBSIDIARIES FORMERLY KNOWN AS eRXSYS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2008 1. ORGANIZATION AND BASIS OF PRESENTATION A. Organization: Assured Pharmacy, Inc. (Assured Pharmacy or the Company) was organized as a Nevada corporation on October 22, 1999 under the name Surforama.com, Inc. and previously operated under the name eRXSYS, Inc. The Company is engaged in the business of operating specialty pharmacies that primarily dispense highly regulated pain medication. During 2006, the Company expanded its business beyond pain management to service customers that require prescriptions to treat cancer, psychiatric, and neurological conditions. The Company offers physicians the ability to electronically transmit prescriptions to its pharmacies. The Company derives its revenue primarily from the sale of prescription drugs and does not keep in inventory non-prescription drugs or health and beauty related products inventoried at traditional pharmacies. The majority of the Companys business is derived from repeat business from its customers. Walk-in prescriptions from physicians are limited. The Company currently has six operating pharmacies. Four of those pharmacies are jointly owned and the Company has a 94.8% ownership interest in two of the pharmacies. In February 2008, the Company consolidated the operations of its two pharmacies in Portland, Oregon, into one location. This consolidation is expected to allow the Company to further leverage its existing infrastructure and is expected to result in a reduction of costs. We anticipate opening one more pharmacy in Oak Lomita, California during the second quarter of 2008. We have executed a lease agreement for the Oak Lomita pharmacy. Agreement with TPG, L.L.C. On April 24, 2003, we entered into an agreement with TPG, L.L.C. (TPG) for the purpose of funding the establishment and operations of pharmacies. Under this agreement, TPG held the right to fund on a joint venture basis fifty pharmacies that we established. In exchange for contributing financing in the amount of $230,000 per pharmacy location, TPG acquired a 49% ownership interest in each pharmacy established under this agreement and we owned the remaining 51%. Under the terms of the agreement with TPG, our contribution to establish pharmacies primarily consisted of the right to utilize our intellectual property rights and to provide sales and marketing services. Assured Pharmacies, Inc. (API) was formed to establish and operate the pharmacies that would be operated under the agreement with TPG. In accordance with the terms of the agreement with TPG, we owned 51% of API and TPG owned the remaining 49%. Under this joint venture, we established our first pharmacy in Santa Ana, California and our second pharmacy in Riverside, California. On December 15, 2006, we entered into a Purchase Agreement with TPG and acquired all of its right, title and interest in 49 shares of common stock of API for $460,000 and the issuance of 50,000 shares of our common stock. The cash component of the purchase price is payable as follows: i. $15,000 was paid on or about December 15, 2006; ii. Eleven (11) consecutive monthly installments of $5,000 payable on or before the 15th of each month commencing in January 2007 through November 2007; iii. Fourteen (14) consecutive monthly installments of $15,000 payable on or before the 15th of each month commencing in December 2007 through January 2009; and 6 ASSURED PHARMACY, INC. AND SUBSIDIARIES FORMERLY KNOWN AS eRXSYS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2008 1. ORGANIZATION AND BASIS OF PRESENTATION (continued) iv. $180,000 payable together with interest at the rate of prime plus 2% per annum commencing from the date of this Purchase Agreement payable on or before February 15, 2009. Interest shall accrue as of December 15, 2006, the effective date of this Agreement. As a result of this acquisition, we increased our ownership interest in API to 100% making it a wholly-owned subsidiary and consequently resulting in the termination of our joint venture with TPG. Agreement with TAPG, L.L.C. In February 2004, we entered into an agreement (the Agreement) with TAPG, L.L.C. (TAPG), a Louisiana limited liability company, and formed Safescript Northwest, Inc. (Safescript Northwest), a Louisiana corporation. Safescript Northwest was formed to establish and operate up to five pharmacies. Effective August 19, 2004, Safescript Northwest filed amended articles of incorporation and changed its name to Assured Pharmacies Northwest, Inc. (APN). We initially owned 75% of APN, while TAPG owned the remaining 25%. The Agreement provides that TAPG will contribute start-up costs in the amount of $335,000 per pharmacy location established not to exceed five pharmacies. Our contribution under the Agreement consists of granting the right to utilize our intellectual property rights and to provide sales and marketing services. Between March and October 2004, APN received from TAPG start-up funds in the amount of $854,213 as its capital contribution for three pharmacies. This capital contribution funded the opening of a pharmacy in Kirkland, Washington in August 2004 and another pharmacy in Portland, Oregon in September 2004. Included in these monies was a partial capital contribution in the amount of $190,000 for the establishment of our second pharmacy location in Portland, Oregon. TAPG remains obligated to contribute an additional 7 ASSURED PHARMACY, INC. AND SUBSIDIARIES FORMERLY KNOWN AS eRXSYS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2008 1. ORGANIZATION AND BASIS OF PRESENTATION (continued) Agreement with TAPG, L.L.C. (continued) $145,000 to satisfy their full contribution. We and APN requested that TAPG provide the $150,787 balance of its full capital contribution. TAPG is also obligated to contribute their proportionate share of the start-up costs in excess of their initial capital contribution of $335,000 per pharmacy. The Agreement defines start-up costs as any costs associated with the opening of any open pharmacy location that accrue within one hundred eighty days following the opening of that particular pharmacy. Following the start-up period, we advanced interest-free loans to sustain operations at the pharmacies operated by APN. On March 6, 2006, these loans were converted into APN capital stock. Following the conversion of this debt into equity, we increased our ownership interest in APN from 75% to 94.8%. TAPG owns the remaining 5.2% interest. License Agreement with Network Technology, Inc. (RxNT) On March 15, 2004, we entered into a technology license agreement (Technology License) with Network Technology, Inc. (RxNT). The Technology License grants us the right to use RxNTs prescribing technology under the brand name Assured Script and enables us to accept prescriptions electronically transmitted to our pharmacies. Pursuant to the Technology License, we paid RxNT a licensing fee of $100,000 and are also responsible for paying RxNT a royalty equal to twenty five percent (25%) of the gross profit from sales of the Assured Script product, which refers to the licensed products and technology set forth in the Technology License and not prescription drug sales. Given that we are in the business of owning and operating pharmacies, management does not anticipate that we would make any sales of the Assured Script product resulting in a royalty payment to RxNT. On March 17, 2007, we renewed this agreement for a period of three years and agreed to pay an annual license fee of $54,000. Other Subsidiaries: The Companys management determined that its business could be expanded through developing arrangements with third party health plan providers to accept traditional co-payments and fill prescriptions for their members who rely upon overnight courier for delivery of their prescription. The Companys management believes that such arrangements will broaden its consumer base and enable it to access a particular niche of consumer that receives their prescriptions exclusively via courier as opposed to patronizing traditional retail pharmacy locations. On January 3, 2006, the Company incorporated Assured Pharmacy Plus, Corp. as a wholly-owned subsidiary to develop this opportunity. Also on January 3, 2006, the Company incorporated Assured Pharmacy DME, Corp. as a wholly-owned subsidiary for the purpose of facilitating and making available specialized medical equipment to its consumers. The Companys consumers who require treatment for chronic pain commonly require specialized medical equipment and/or rehabilitative equipment. 8 ASSURED PHARMACY, INC. AND SUBSIDIARIES FORMERLY KNOWN AS eRXSYS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2008 1. ORGANIZATION AND BASIS OF PRESENTATION (continued) Other Subsidiaries (continued): During the third quarter of 2006, the Company had incorporated three wholly-owned subsidiaries for the purpose of operating additional pharmacies. On July 21, 2006, the Company incorporated Assured Pharmacy Gresham, Inc. On August 11, 2006, the Company incorporated Assured Pharmacy Irvine, Inc., and on September 25, 2006, the Company incorporated Assured Pharmacy Los Angeles 1, Inc. On June 19, 2007, the Company incorporated Assured Pharmacy Las Vegas Inc., as a wholly-owned subsidiary for the purpose of operating its new pharmacy in Las Vegas, Nevada. Quotation on OTCBB The Companys common stock is quoted on the Over-the-Counter Bulletin Board (the OTCBB) under the symbol APHY. B. Basis of Presentation The Companys management, without audit, prepared the condensed consolidated financial statements for the three months ended March 31, 2008 and 2007. The information furnished has been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial reporting. Accordingly, certain disclosures normally included in financial statements prepared in accordance with GAAP have been condensed, consolidated or omitted. In the opinion of management, all adjustments considered necessary for the fair presentation of the Companys financial position, results of operations and cash flows have been included and are only of a normal recurring nature. The results of operations for the three months ended March 31, 2008 and 2007 are not necessarily indicative of the results of operations for the year ending December 31, 2008. The consolidated financial statements include the accounts of Assured Pharmacy, Inc., its wholly-owned subsidiaries, and majority-owned subsidiaries. All inter-company accounts and transactions have been eliminated in consolidation. These condensed consolidated financial statements should be read in conjunction with the Companys audited consolidated financial statements as of December 31, 2007, which are included in the Companys Annual Report on Form 10-KSB that was filed with the Securities and Exchange Commission (the SEC) on March 31, 2008. Going Concern Considerations The accompanying condensed consolidated financial statements have been prepared assuming the Company will continue as a going concern, which contemplates, among other things, the realization of assets and satisfaction of liabilities in the ordinary course of business. As of March 31, 2008, the Company had an accumulated deficit of $23,809,730, recurring losses from operations and negative cash flow from operating activities for the three month period ended March 31, 2008 of $306,179. The Company also had a negative working capital of $5,145,424. The Company intends to fund operations through increased sales and debt and or equity financing arrangements, which may be insufficient to fund its capital expenditures, working capital or other cash requirements for the year ending December 31, 2008. The Company is seeking additional funds to finance its immediate and long-term operations. The successful outcome of future financing activities cannot be determined at this time and there is no assurance that if achieved, the Company will have sufficient funds to execute its intended business plan or generate positive operating results. These factors, among others, raise substantial doubt about the Companys ability to continue as a going concern. The accompanying condensed consolidated financial statements do not include any adjustments related to recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern. In response to these problems, management has taken the following actions: The Company is expanding its revenue base beyond the pain management sector to service customers that require prescriptions to treat cancer, psychiatric, and neurological conditions. The Company is aggressively signing up new physicians, which will result in new patients. The Company is seeking investment capital. The Company retained additional sales personnel to attract business. We consolidated our two pharmacies in Portland, Oregon into a single operation. This consolidation is expected to allow us to further leverage our existing infrastructure and is expected to result in a reduction of costs. 9 ASSURED PHARMACY, INC. AND SUBSIDIARIES FORMERLY KNOWN AS eRXSYS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2008 1. ORGANIZATION AND BASIS OF PRESENTATION (continued) In March 2008, we entered into an accounts receivable purchase agreement whereby we have agreed to sell certain accounts receivable for a price equal to 80% of the outstanding accounts receivable being purchased. We expect this additional source of working capital to help significantly with the daily operations. (See Note 5 for additional information) In April 2008, we entered into a Credit Agreement for $2,000,000 (and possibly up to $3,000,000). (See Note 10) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The summary of significant accounting policies presented below is designed to assist in understanding the Companys consolidated financial statements. Such financial statements and accompanying notes are the representations of the Companys management, who is responsible for their integrity and objectivity. These accounting policies conform to accounting principles generally accepted in the United States of America (GAAP) in all material respects, and have been consistently applied in preparing the accompanying consolidated financial statements. Principles of Consolidation The consolidated financial statements for the quarter ended March 31, 2008, include the accounts of the Companys 94.8% ownership interest in APN and its wholly owned subsidiaries. In accordance with the joint venture agreement, the minority partner does not have participation rights that allow them to block decisions proposed by the Company. The minority joint venture has given the Company the ability to control all daily operations and management of the joint venture; therefore, the Company has consolidated the joint venture in its financial statements. All significant inter-company accounts and transactions have been eliminated in consolidation. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Significant estimates made by management include revenue recognition, the allowance for doubtful accounts, the deferred tax asset valuation allowance, and the realization of inventories and long-lived assets. Actual results could materially differ from these estimates. Risks and Uncertainties The Company operates in a highly competitive industry that is subject to intense competition. The Company faces risks and uncertainties relating to its ability to successfully implement its business strategy. Among other things, these risks include the ability to develop and sustain revenue growth; managing and expanding operations; competition; attracting, retaining and motivating qualified personnel; maintaining and developing new strategic relationships; and the ability to anticipate and adapt to the changing markets and any changes in government regulations. As a result, the Company may be subject to the risk of delays in obtaining (or failing to obtain) regulatory clearance and other uncertainties, including financial, operational, technological, regulatory and other risks associated with an emerging business, including the risk of business failure. The Companys leased pharmacies are subject to licensing and regulation by the health, sanitation, safety, building and fire agencies in the state or municipality where located. Difficulties or failures in obtaining or maintaining the required licensing and/or approvals could prevent the continued operation of such pharmacies. Management believes that the Company is operating in compliance with all applicable laws and regulations. During the three months ended on March 31, 2008, the Company purchased 99% of its inventory of its prescription drugs from one wholesale vendor. Management believes that the wholesale pharmaceutical and non-pharmaceutical distribution industry is highly competitive because of consolidation in the industry and the practice of certain large pharmacy chains to purchase directly from product manufacturers. Although management believes it could obtain the majority of our inventory from other distributors at competitive prices and upon competitive payment terms if our relationship with our primary wholesale drug vendor was terminated, there can be no assurance that the termination of such relationship would not adversely affect us. Governmental Regulations The pharmacy business is subject to extensive and often changing federal, state and local regulations, and our pharmacies are required to be licensed in the states in which they are located or do business. While management continuously monitors the effects of regulatory activity on the Companys operations and it currently has a pharmacy license for each pharmacy the Company operates, the failure to obtain or renew any regulatory approvals or licenses could adversely affect the continued operations of the Companys business. The Company is also subject to federal and state laws that prohibit certain types of direct and indirect payments between healthcare providers. These laws, commonly known as the fraud and abuse laws, prohibit payments intended to induce or encourage the referral of patients to, or the 10 ASSURED PHARMACY, INC. AND SUBSIDIARIES FORMERLY KNOWN AS eRXSYS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2008 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) recommendation of, a particular provider of products and/or services. Violation of these laws can result in a loss of licensure, civil and criminal penalties and exclusion from various federal and state healthcare programs. The Company expends considerable resources in connection with compliance efforts. Management believes that the Company is in compliance with federal and state regulations applicable to its business. The Company is also impacted by the Health Insurance Portability and Accountability Act of 1996 (HIPAA), which mandates, among other things, the adoption of standards to enhance the efficiency and simplify the administration of the health care system. HIPAA requires the Department of Health and Human Services to adopt standards for electronic transactions and code sets for basic healthcare transactions such as payment and remittance advice (transaction standards); privacy of individually identifiable healthcare information (privacy standards); security and electronic signatures (security standards), as wells as unique identifiers for providers, employers, health plans and individuals; and enforcement. The Company is required to comply with these standards and is subject to significant civil and criminal penalties for failure to do so. Management believes the Company is in compliance with these standards. There can be no assurance, however, that future changes will not occur which the Company may not be, or may have to incur significant costs to be in compliance with new standards or regulations. Management anticipates that federal and state governments will continue to review and assess alternate healthcare delivery systems, payment methodologies and operational requirements for pharmacies. Given the continuous debate regarding the cost of healthcare services, management cannot predict with any degree of certainty what additional healthcare initiatives, if any, will be implemented or the effect any future legislation or regulation will have on the Company. Cash and Cash Equivalents The Company considers all highly liquid investments with an original maturity of three months or less, when purchased, to be cash equivalents. The financial instrument that potentially exposes the Company to a concentration of credit risk principally consists of cash. The Company deposits its cash with high credit financial institutions, and at times the balances may exceed the insurance limit of the Federal Deposit Insurance Corp. Management believes that there is little risk of loss due to this policy. Accounts Receivable, non-current At March 31, 2008, the Company had $40,773 of receivables which were over 180 days old. These receivables were primarily from Workmens Compensation Board of State of California (“CA Board). These receivables are due to disputes between the claimant and the employer, with the CA Board, known as “Green Liens.
